DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Alan Hale on 2/25/2021, see interview summary mailed on 3/4/21. The amendment provided below is an approved amendment to claims from Applicant dated 11/23/20.

The application has been amended as follows: 
1-10. (Cancelled)
11. (Currently Amended) A robotic system, comprising: 
an instrument having an elongate body and at least one electromagnetic (EM) position sensor disposed on the elongate body; 
a robotic arm attached to the instrument and configured to move the instrument; 
at least one computer-readable memory having stored thereon executable instructions and a preoperative model of a first portion of a luminal network of a patient's anatomy; and 
one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least: 
register EM sensor data from the at least one EM position sensor to a coordinate system of the patient's anatomy;  
command the robotic arm to move the instrument into the first portion of the luminal network represented by the preoperative model; 
determine, while the instrument is positioned within the first portion, a first estimated position of the instrument based on first registered EM sensor data 
determine, while the instrument is positioned within the first portion, a second estimated position of the instrument based on the first registered EM sensor data and the preoperative model of the first portion of the luminal network; 
output, while the instrument is positioned in the first portion, the second estimated position of the instrument; 
with the instrument positioned at a transition point, determine a location transform based on a difference between the first estimated position and the second estimated position; command the robotic arm to move the instrument into a second portion of the luminal network, the second portion of the luminal network being outside the first portion of the luminal network and being unrepresented by the preoperative model; and 
output, while the instrument is positioned in the second portion, a third estimated position of the instrument based on second registered EM sensor data from the at least one EM position sensor adjusted by the location transform.
command the robotic arm to move the instrument to a second position within the second portion of the luminal network; and 
output, while the instrument is positioned at the second position of the second portion, a fourth estimated position of the instrument based on third registered EM sensor data from the at least one EM position sensor adjusted by the location transform.
22-30. (Cancelled)

35. (Currently amended) The system of Claim 11, wherein the instructions, when executed, cause the one or more processors to: 
command the robotic arm to move the instrument within the second portion of the luminal network to a plurality of positions; and 
output for each of the plurality of positions within the second portion, an estimated position of the instrument based on registered EM sensor data determined at the position adjusted by the location transform determined at the transition point.

Allowable Subject Matter
Claims 11-12, 15-21 and 35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20150142013 to Tanner et al., US 20080118135 to Averbuch et al. and US 20060149134 Soper et al. The Tanner references discloses the use of a robot to move through bronchial tubes and various forms of location determination and generally coregistering the model and location within the body so they can be viewed together. Averbuch discloses specifics to adjusting the EM measurement readings using the data from the model as the device is moved through the bronchial tubes including the ability to move outside of the segmented model from a CT scan. Soper discloses registering a model and guide/sesnor together and extending a bronchial tree model see [0079], [0083]-[0084]. However, the references do not disclose alone or in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J.M./Examiner, Art Unit 3792
                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792